Case 1:16-cr-00250-GBD Document 129 Filed 10/26/20 Page 1 of 4

 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

  

   
   

 

ere n ewe nw ew ei er eer eee eee ee re hr ar he xX
UNITED STATES OF AMERICA, ;
. MEMORANDUM DE
~against- : AND ORDER
RUBIN MOYE, 16 Crim. 250 (GBD)
Defendant.
a xX

GEORGE B. DANIELS, United States District Judge:

Defendant Rubin Moye moves for reduction of his sentence and immediate release to home
confinement under 18 U.S.C. § 3582(c)(1)(A). (Letter Motion dated June 29, 2020 (“Def. Letter”),
ECF No. 127.) The Government opposes Defendant’s motion for compassionate release. (See Letter
Response dated July 10, 2020 (“Gov’t Opp’n”), ECF No. 128.) Defendant argues that COVID-19,
his multiple “pre-existing medical conditions,” and his “continued confinement” during the
pandemic entitle him to immediate release. (Def. Letter at 11.) Defendant’s motion is DENIED.

Defendant is currently serving a sentence of 192 months’ imprisonment after being found
guilty by jury trial of possession of a firearm after a felony conviction, witness intimidation, and
witness retaliation. (J. in a Crim. Case, ECF No. 122.) Defendant’s projected release date is
December 28, 2029. (Def. Letter at 6.)

As amended by the First Step Act, 18 U.S.C. § 3582(c)(1)(A) allows a court to reduce a
term of imprisonment (and impose a term of probation or supervised release, not to exceed the
unserved portion of the original term of imprisonment) if, after assessing the factors set forth in
Section 3553(a), it finds that “extraordinary and compelling reasons warrant such a reduction.”

18 U.S.C. § 3582(c)(1)(A)(i).!. Any such reduction must also be “consistent with applicable policy

 

' A court may only afford relief under Section 3582(c)(1)(A) “upon motion of the Director of the Bureau of Prisons,
or upon motion of the defendant after the defendant has fully exhausted all administrative rights to appeal a failure

 
Case 1:16-cr-00250-GBD Document 129 Filed 10/26/20 Page 2 of 4

statements issued by the Sentencing Commission.” Jd. Specifically, the Application Notes to
United States Sentencing Guidelines §1B1.13 describe the circumstances that qualify as
“extraordinary and compelling reasons” to justify a reduced sentence, which broadly relate to the
defendant’s medical condition, age, and family circumstances. U.S.S.G. § 1B1.13, Appl.
Note 1(A)-(C). The Application Notes also provide a catchall condition for “an extraordinary and
compelling reason other than, or in combination with, the reasons described in subdivisions (A)
through (C).” Jd. § 1B1.13, Appl. Note 1(D). Additionally, the defendant must not be “a danger
to the safety of any other person or to the community.” /d. § 1B1.13(2).

Defendant bears the burden of proving that “extraordinary and compelling reasons” exist
under 18 U.S.C. § 3582(c)(1)(A) to justify release. See United States v. Butler, 970 F.2d 1017,
1026 (2d Cir. 1992) (“If the defendant seeks decreased punishment, he or she has the burden of
showing that the circumstances warrant that decrease”). Here, Defendant argues that the COVID-
19 pandemic and his individual medical vulnerabilities present an extraordinary and compelling
reason for release. (Def. Letter at 2-4.)

Defendant is a 37-year old man who suffers from Type 2 diabetes, hyperlipidemia, essential
hypertension, and asthma. (Def. Letter at 4.) According CDC guidance, Type 2 diabetes places
Defendant at increased risk of suffering serve illness should he contract COVID-19. See
Coronavirus Disease 2019 (COVID-19) ~ People with Certain Medical Conditions,
https://www.cdce.gov/coronavirus/20 1 9-ncov/need-extra-precautions/people-with-medical-
conditions.html (last updated October 16, 2020). Moreover, hypertension is listed as a condition

that “may increase your risk of severe illness from COVID-19.” Jd. (emphasis added). The

 

of the Bureau of Prisons to bring a motion on the defendant’s behalf or the lapse of 30 days from the receipt of such
a request by the warden of the defendant’s facility, whichever is earlier.” 18 U.S.C. 3582(c)(1)(A). The parties do
not dispute that Defendant has satisfied this procedural requirement.

2

 
Case 1:16-cr-00250-GBD Document 129 Filed 10/26/20 Page 3 of 4

guidance also indicates that having moderate-to-severe asthma “may increase your risk of severe
illness from COVID-19.” Jd. (emphasis added.) Hyperlipidemia is not listed as a medical
condition currently associated with increased risk of severe COVID-19 illness. Jd.

Defendant, however, makes no specific allegations about his experience at USP Coleman
I that would lead to the conclusion that his circumstances at this facility give rise to extraordinary
and compelling reasons for release. Instead, Defendant relies on a series of generalized arguments
about prison conditions and cites COVID-19 statistics from across the country. (Def. Letter at 2—
6; 14.) Incarceration in a jail or prison certainly could carry an increased risk of contracting
contagious diseases such as COVID-19. But Defendant’s compassionate release request
essentially asks this Court to find that any individual who has diabetes, hypertension, and asthma
and is held in federal prison is experiencing extraordinary and compelling circumstances
warranting release. That conclusion is not warranted. Notably, Defendant did not raise any
concerns about the prevalence of coronavirus in the USP Coleman I facility nor did he make any
allegations that the quality of medical care he receives at USP Coleman I is lacking.

Even if Defendant’s medical circumstances did qualify as extraordinary and compelling
reasons to justify release, this Court must evaluate the 3553(a) sentencing factors and determine
that Defendant is not a danger to the safety of any person or the community before granting
Defendant’s motion. This analysis strongly counsels against Defendant’s release. Defendant has
a lengthy criminal history that includes a number of violent crimes, such a first-degree
manslaughter, assault, and rioting in prison. (Gov’t Opp’n at 3.) Moreover, Defendant’s
conviction in the instant case results, in part, from his solicitation of a violent assault on a witness
that was cooperating with law enforcement as a witness against him. (/d. at 7.) Furthermore, even

after sentence was imposed, Defendant was disciplined for possessing a “hazardous tool” while in

 
Case 1:16-cr-00250-GBD Document 129 Filed 10/26/20 Page 4 of 4

prison. (Ud. at 3.) Given these facts, this Court cannot conclude that Defendant is not a danger to
the community. Defendant’s successful completion of educational and vocational courses does not
persuade this Court otherwise. (Def. Letter at 17).

To be sure, Defendant’s motion outlines a difficult childhood fraught with violence, trauma,
and loss. (/d. at 7-11.) But Defendant also notes that these “‘mitigating factors” were taken into
“consideration at the time of sentencing.” (/d. at 17). Nothing in the Defendant’s submission has
lessened the need for a significant sentence to sufficiently deter future criminal conduct. This
Court does not minimize Defendant’s health risks, but Defendant has not met his burden for
compassionate release, especially considering Defendant’s offense and serious criminal history,
and in light of the BOP’s ongoing efforts to mitigate the impact of COVID-19.

Defendant’s motion for compassionate release is DENIED.
Dated: October 26, 2020

New York, New York
SO ORDERED.

Guy, 2 Doinele

GEPR B. DANIELS
ted States District Judge

 

 
